Title: To Thomas Jefferson from Augustus Elias Brevoort Woodward, 9 January 1809
From: Woodward, Augustus Elias Brevoort
To: Jefferson, Thomas


                  
                     Jan. 9. 1809. 
                  
                  Mr. Woodward’s object in calling this morning was to introduce to the President the reverend Mr. Richard, a worthy and respectable clergyman, a native of France, and at present at the head of the Catholic religion in Michigan.
                  As Mr. Richard was desirous of seeing our government’s mode of conducting public business with the Indians, it would have gratified him to have been admitted this morning, if his presence would have been acceptable.
               